DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-8 and 10 are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/28/2019 and 10/26/2020 were considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 22 recites “configured to, between”, it appears that the limitation should recite --configured to be between-- and line 24 recites “respect the”, it appears that the limitation should recite --respect to the--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "between ends of the first and main-body vacuum insulation pipes" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by JP 11-193899 (hereinafter, JP-899).


At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    534
    505
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    608
    1053
    media_image2.png
    Greyscale


Re Clm 1: JP-899 discloses (see all the Figs. and the entire disclosure and the Figs. above) a transportation pipe comprising: 

first and second central pipes (2a and the other 2a, alternatively, 2a and the other 2a and the weld interface) through which a fluid to be transported flows, the first central pipe being arranged in the first main-body vacuum insulated pipe, the second central pipe being arranged in the second main-body vacuum insulated pipe; 
a connection part (at the interface of 2a and the other 2a) where two central pipes of the central pipe are directly connected to one another; and
a connecting vacuum insulated pipe (3c) having (i) a double pipe structure with an inner pipe and an outer pipe, and (ii) a vacuum part in a region between the inner pipe of the connecting vacuum insulated pipe and the outer pipe of the connecting vacuum insulated pipe, 
the inner pipe of the connecting vacuum insulated pipe having a diameter that is larger than a diameter of the outer pipe of the first and the second main-body vacuum insulated pipes (such as at 1001), 
the connecting vacuum insulated pipe having a length that is shorter than a length of the first and second main-body vacuum insulated pipes (see the Fig. above), 
wherein in a state in which the first and second main-body vacuum insulated pipes are inserted into respective ends of the connecting vacuum insulated pipe, (i) the first and second main-body vacuum insulated pipes are connected to one another via the connecting vacuum insulated pipe (see the Fig. above), 

(iii) the connecting vacuum insulated pipe extends over the ends of the first and second main-body vacuum insulated pipes (such as at 1001) to form a coupling between the connecting vacuum insulated pipe and the first and second main-body vacuum insulated pipes (see the Fig. above), wherein the ends of the first and second main-body vacuum insulated pipes are away from one another (see the Fig. above), and wherein the connection part is away from the ends of the first and second main-body vacuum insulated pipes (see the Fig. above).
Re Clm 2: JP-899 discloses (see the Fig above and the entire disclosure) wherein the first and second main-body vacuum insulated pipes each are connected to the connecting vacuum insulated pipe while keeping a slidable state with respect to the connecting vacuum insulated pipe (at least until fully assembled and see paragraph [0026]).  
Re Clm 3: JP-899 discloses (see the Fig above and the entire disclosure) wherein the outer pipe of the first and second main-body vacuum insulated pipes is a 
Re Clm 4: JP-899 discloses (see the Fig above and the entire disclosure) the inner pipe of the connecting vacuum insulated pipe is a straight pipe.  
Re Clm 6: JP-899 discloses (see the Fig above and the entire disclosure) wherein the connecting vacuum insulated pipe has a halved structure (either longitudinally or radially, such as, having two halves of whole; or in other words, a single body can be said to have two halves).  
Re Clm 7: JP-899 discloses (see the Fig above and the entire disclosure) a spacer (see the spacer(s) in the Figs. above) is provided between the first central pipe and the first main-body vacuum insulated pipe, and a spacer (see the spacer(s) in the Figs. above) is provided between the second central pipe and the second main-body insulated pipe.  
Re Clm 8: JP-899 discloses (see the Fig above and the entire disclosure) wherein a seal material is provided between the connecting vacuum insulated pipe and each of the first and second main-body vacuum insulated pipes (see paragraph [0026, 0039]).  
Re Clm 10: JP-899 discloses (see the Fig above and the entire disclosure) the first and second central pipes are not fixed to the first and second main-body vacuum insulated pipes (as there is/are a spacing elements between), respectively.

The following contains an alternative rejection for claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 11-193899 (hereinafter, JP-899) as applied to claims 1-4, 6-10 above in view of Applicant’s Admitted Prior Art (hereinafter, AAPA).
Re Clm 5: JP-899 discloses the connecting vacuum insulated pipe has a full length or a part of the length of the connecting vacuum insulated pipe.
JP-899 fails to disclose the connecting vacuum insulated pipe is corrugated over a full length or a part of the length.
However, AAPA teaches that the connecting vacuum insulated pipe is corrugated over a full length or a part of the length, for allowing flexibility of instillation, to allow for angular displacement in mating members, or to aid in dampening/reducing vibration or the effects of thermal cycling on the joining members.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of JP-899, to have had the connecting vacuum insulated pipe is corrugated over a full length or a part of the length, as taught by AAPA, for the purpose of allowing flexibility of instillation, to allow for angular displacement in mating members, or to aid in dampening/reducing vibration or the effects of thermal cycling on the joining members.

JP-899 fails to disclose the connecting vacuum insulated pipe has a halved structure.
However, AAPA teaches the connecting vacuum insulated pipe has a halved structure, for providing a means for allowing flexibility in assembly by making the structure modular thus allowing larger structures to be made from more manageable smaller components.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of JP-899 to have had the connecting vacuum insulated pipe has a halved structure, as taught by AAPA, for allowing flexibility in assembly by making the structure modular thus allowing larger structures to be made from more manageable smaller components.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
As to the IDS issues, applicant’s arguments are persuasive and a reconsidered IDS has been attached with this instant Office Action.
As to the 102/103 rejection based off the Written Opinion, such has been withdraw because the amendments to the claim cause the Written Opinion to not fully follow the claims.

The first and second main-body vacuum insulated pipes are inserted into respective ends of the connecting vacuum insulated pipe even if the mating parts are stepped and the first and second main-body vacuum insulated pipes are connected to one another via the connecting vacuum insulated pipe even if the mating parts are stepped.
The claim recites “the connecting vacuum insulated pipe is configured to, emphasis added, between ends of the first and main-body vacuum insulated pipes, slide in both an axial direction and a rotation direction around an axis with respect the first and second main-body vacuum insulated pipes”, and accordingly, the connecting vacuum insulated pipe is made to or is capable of being configured to be between ends of the first and main-body vacuum insulated pipes, slide in both an axial direction and a rotation direction around an axis with respect the first and second main-body vacuum insulated pipes at least prior to full assembly, for example: when the components are being fitted together, either, in a mockup, to insure proper fitment or when the being fitted together for final assembly. 
The connecting vacuum insulated pipe extends over the ends of the first and second main-body vacuum insulated pipes, such as at 1001, to form a coupling between the connecting vacuum insulated pipe and the first and second main-body vacuum insulated pipes, wherein the ends of the first and second main-body vacuum 
Applicant is reminded that drawings are good for what they show and the above Fig. clearly illustrates that the connecting vacuum insulated pipe having a length that is shorter than a length of the first and second main-body vacuum insulated pipes.
Note: it appears that applicant’s arguments were solely directed towards the 102/103 rejection based off the Written Opinion (which rejection is now moot) and not the 102(a)(1) and/or 102(a)(2) rejection based off of JP 11-193899, however, to advance prosecution the examiner address applicants arguments that could have applied to the 102(a)(1) and/or 102(a)(2) rejection based off of JP 11-193899.
Official Notice was taking in the last Office action.  The Official Notice indicated that that a pipe can be corrugated over its full length or a part of its length and that a pipe can be a halved structure.  Applicant did not traverse the examiner’s assertion of official notice nor was there an adequate traverse presented.  Thus, the Official Notice which was taking in the last Office action is henceforth deemed to be taken as admitted prior art because applicant either failed to traverse the examiner’s assertion of Official Notice or that the traverse was inadequate. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
03/26/2021



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679